DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
¶0075 or the Specification as filed recites “The pervious loss value corresponding to the previous weight matrix is generated by Al model training system 400 by means of parameter server 410 based on the output of the previous formal iteration in which the previous weight matrix is employed on each client of clients 420 to perform the formal iteration”. This seems like a typographical error where the applicant meant to use the word “previous loss value” instead since the loss value correspond to the previous weight matrix. This issue seems to repeat in ¶0078, ¶0081, ¶0082 and ¶0095.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12 and 17 recite the limitations “sending, by one or more processors, a candidate weight matrix of a neural network to one of a plurality of computing nodes comprised in a computing system to perform a testing iteration”, “sending a candidate weight matrix of a neural network to one of a plurality of computing nodes comprised in a computing system to perform a testing iteration” and “program instructions for sending a candidate weight matrix of a neural network to one of a plurality of computing nodes comprised in a computing system to perform a testing iteration” respectively. None of those limitations positively performs the “testing iteration” which is required by the subsequent limitation. It is not clear whether:
the act of “a candidate weight matrix of a neural network to one of a plurality of computing nodes” only act as a trigger for “one of a plurality of computing nodes” to “perform a testing iteration”; or
the sent “a candidate weight matrix of a neural network” is actually used in the performance of the “testing iteration”.
Claims 1, 12 and 17 recite the limitation “receiving, by one or more processors, a testing loss value from the one of the plurality of computing nodes based on the testing iteration”, “receiving a testing loss value from the one of the plurality of computing nodes based on the testing iteration evaluating if the testing loss value is applicable” and “program instructions for receiving a testing loss value from the one of the plurality of computing nodes based on the testing iteration” respectively. The limitations do not recite how the “testing loss value” are generated. It is not clear whether it is:
the “receiving of the testing loss value” that is “based on the testing iteration”; or
the “testing loss value” itself that is “based on the testing iteration” (i.e. as an output of the one of the plurality of computing nodes performing the “testing iteration”).
Claims 1, 12 and 17 recite the limitation “evaluating... if the testing loss value is applicable”. The term “applicable” in claims 1, 12 and 17 is a relative term which renders the claim indefinite. The term “applicable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation “evaluating... if the testing loss value is applicable” is indefinite.
Claims 1, 12 and 17 recite the limitation “in response to evaluating that the testing loss value is applicable, determining... that the candidate weight matrix is available to be employed in a new formal iteration”. This limitation is contingent upon “evaluating... if the testing loss value is applicable”. It seems that the candidate weight matrix is necessarily available to be employed in a new formal iteration when it is evaluated that the testing loss value is applicable. It is not clear whether:
the “determining” step simply implies that the “candidate weight matrix is” automatically “available to be employed in a new formal iteration” upon evaluating/finding that “the testing loss value is applicable”; or
the “determining” step implies further processing of the “candidate weight matrix” and/or “testing loss values” to determine whether “the candidate weight matrix is available to be employed in a new formal iteration” upon evaluating/finding that “the testing loss value is applicable”.
The term “available” in the last limitation of claims 1, 12 and 17 is a relative term which renders the claim indefinite. The term “available” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation “determining... that the candidate weight matrix is available to be employed in a new formal iteration” is indefinite.
Claims 1, 12 and 17 recite the limitation “a new formal iteration”. This term necessarily suggests an old/previous “formal iteration” before the execution of the “new formal iteration”. The claim does not recite any previous “formal iteration”. The “newness” of the “formal iteration” is therefore not definite within the scope of the claim.


Claim Interpretation
Using claim 1 as exemplary, the table below represents the Examiner’s Interpretation in light of the original disclosure of independent claims 1, 12 and 17 which are all commensurate in scope.
Table I
Independent Claim 1
Examiner’s Interpretation in Light of the Original Disclosure
1. A computer-implemented method comprising:
Preamble reciting a generic method that can be performed by a generic computer.
(a) sending, by one or more processors, a candidate weight matrix of a neural network to one of a plurality of computing nodes comprised in a computing system to perform a testing iteration;
¶0069-0072 and fig. 4b discloses “candidate weight matrix” as Wc, wherein:
Wc=Wp-ΔW; with Wp being a previous weight matrix and ΔW being a weight matrix variation.
 ¶0073 and fig. 4b disclose “the one or more processors” as “parameter server 410” which sends the candidate weight matrix, at operation S3, to “one of the plurality of computing nodes” (i.e. client 420-1...420-N). One of the plurality of computing nodes “employs the candidate weight matrix on the Al model replica 450” and “perform a testing iteration by means of the candidate weight matrix and corresponding data shards 452 which come from the dataset storage device 430”.
Examiner’s Notes: This limitation does not positively recite whether the performance of the “testing iteration” occurs; it merely positively recites “sending a candidate weight matrix”. For the purpose of Examination this limitation will be interpreted as “performing a testing iteration, by a one of a plurality of computing nodes comprised in a computing system, using a candidate weight matrix of a neural network sent by one or more processors”.
(b) receiving, by one or more processors, a testing loss value from the one of the plurality of computing nodes based on the testing iteration;
¶0073 and fig. 4b disclose the “testing loss value” as “Lc corresponding to the candidate weight matrix is generated according to the output of the testing iteration”.
(c) evaluating, by one or more processors, if the testing loss value is applicable; and
¶0079 and fig. 4b disclose a testing value being “applicable” as difference value ΔL<0 or as R(Wc) ∈ [0.9-1] or [0.5-1]; wherein 
                                
                                    R
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    c
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                            1
                                                            ,
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            ∆
                                                            L
                                                            <
                                                            0
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                            
                                                                
                                                                    exp
                                                                
                                                                ⁡
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    ∆
                                                                                    L
                                                                                
                                                                                
                                                                                    K
                                                                                    
                                                                                        
                                                                                            L
                                                                                        
                                                                                        
                                                                                            P
                                                                                        
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                            ,
                                                             
                                                             
                                                             
                                                            ∆
                                                            L
                                                            ≥
                                                            0
                                                        
                                                    
                                                
                                            
                                        
                                    
                                     
                                     
                                    
                                        
                                            3
                                        
                                    
                                
                            
                                 
                                    ∆
                                    L
                                    =
                                    
                                        
                                            L
                                        
                                        
                                            C
                                        
                                    
                                    -
                                    
                                        
                                            L
                                        
                                        
                                            P
                                        
                                    
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                    (
                                    2
                                    )
                                
                            
(d) in response to evaluating that the testing loss value is applicable, determining, by one or more processors, that the candidate weight matrix is available to be employed in a new formal iteration.
¶0085 and fig. 4b seems to disclose “determining that the candidate weight matrix is available to be employed in a new formal iteration” as merely providing/sending the candidate matrix Wc- to each client node 420.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  

ANALYSIS
Step 1 – Statutory Category
Claim 1, as a method (process) claim, recites one of the enumerated categories of eligible subject matter in 35 U.S.C. § 101.  Therefore, the issue is whether it is directed to a judicial exception without significantly more.  
Step 2A(i):  Does the Claim Recite a Judicial Exception?
Examiner concludes claim 1 does not recite the judicial exceptions of either natural phenomena or laws of nature.  Examiner evaluates whether claim 1 recites an abstract idea based upon the Revised Guidance.   
First, Examiner look to the Specification to provide context as to what the claimed invention is directed to (see Table I).
As detailed in Table II, below, Examiner determines that claim 1, overall, recites mathematical calculations and equations manipulation based on well-known formulas.
Thus, under Step 2A(i), and under the Revised Guidance, Examiner concludes that claim 1’s method recites a combination of judicial exceptions of mathematical equation and calculation, and thus recites an abstract idea.  
In Table II below, Examiner identifies in italics the specific claim limitations in claim 1 that Examiner concludes recite an abstract idea.  Examiner, additionally identifies in bold the additional (non-abstract) claim limitations that are generic computer components and techniques and underlined as performing basic computer function. 
Table II
Independent Claim 1 as exemplary
Revised Guidance
1. A computer-implemented method comprising:
A process (method) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”). 
(a) sending, by one or more processors, a candidate weight matrix of a neural network to one of a plurality of computing nodes comprised in a computing system to perform a testing iteration;
TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").
A mathematical calculation is an abstract idea. See MPEP § 2106.04(a)(2)(I)(C); see also SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas).
“mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673)
- As claimed, both a processors and computing nodes in a computing system represent generic computer components and techniques.
- The recitation “for electronic circuit” merely gives context to the nature of the mathematical calculations.
(b) receiving, by one or more processors, a testing loss value from the one of the plurality of computing nodes based on the testing iteration;
TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").
A mathematical calculation is an abstract idea. See MPEP § 2106.04(a)(2)(I)(C); see also SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas).
“mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673)
- As claimed, both a processors and computing nodes in a computing system represent generic computer components and techniques.
(c) evaluating, by one or more processors, if the testing loss value is applicable; and
A mathematical calculation is an abstract idea. See MPEP § 2106.04(a)(2)(I)(C); see also SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas).
“mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673)
- As claimed, processors represent generic computer components and techniques.
(d) in response to evaluating that the testing loss value is applicable, determining, by one or more processors, that the candidate weight matrix is available to be employed in a new formal iteration.
TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").
- As claimed, processors represent generic computer components and techniques.


Under the broadest reasonable interpretation standard,1 limitations (a) through (d) recite steps or functions that would ordinarily occur when evaluating if a testing loss value is applicable.2   
Thus, claim 1 recites abstract ideas.  
Step 2A(ii):  Judicial Exception Integrated into a Practical Application?
If the claims recite a judicial exception, as Examiner conclude above, Examiner proceed to the “practical application” Step 2A(ii) in which Examiner determine whether the recited judicial exception is integrated into a practical application of that exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  
As to the specific limitations, limitations (a)-(c) recite abstract ideas. 
Furthermore, the claims do not operate the recited generic computer components (limitation (a-d)) in an unconventional manner to achieve an improvement in computer functionality.  See MPEP § 2106.05(a).  
Examiner finds limitation (a)-(c) of claim 1 recite abstract ideas as identified in Step 2A(i), supra, and none of the limitations integrate the judicial exception of evaluating if the testing loss value is applicable into a practical application as determined under one or more of the MPEP sections cited above.  The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  
Under analogous circumstances, the Federal Circuit has held that “[t]his is a quintessential ‘do it on a computer’ patent: it acknowledges that [such] data . . . was previously collected, analyzed, manipulated, and displayed manually, and it simply proposes doing so with a computer.  It was held such claims are directed to abstract ideas.”  Univ. of Fla. Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1367 (Fed. Cir. 2019); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (“Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.”).
Therefore, the claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Thus, on this record, Applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05I(“Other Meaningful Limitations”). Therefore, the abstract idea is not integrated into a practical application, and thus claim 1 is directed to the judicial exception.  
Step 2B – “Inventive Concept” or “Significantly More”
If the claims are directed to a judicial exception, and not integrated into a practical application, as noted above, Examiner proceed to the “inventive concept” step.  For Step 2B Examiner must “look with more specificity at what the claim elements add, in order to determine ‘whether they identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.”  Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016).  
In applying step two of the Alice analysis, reviewing court guides that Examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patentable subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).  Examiner looks to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 573 U.S. at 221.  Those “additional features” must be more than “well-understood, routine, conventional activity.”  Mayo, 566 U.S. at 79.  
Limitations referenced in Alice that are not enough to qualify as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples:  adding the words “apply it” (or an equivalent) with an abstract idea3; mere instructions to implement an abstract idea on a computer4; or requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.5  
Evaluating representative claim 1 under step 2 of the Alice analysis, Examiner concludes it lacks an inventive concept that transforms the abstract idea of evaluating if the testing loss value is applicable into a patent-eligible application of that abstract idea.
The patent eligibility inquiry may contain underlying issues of fact.  Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016).  In particular, “[t]he question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact.”  Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).
As evidence of the conventional nature of the recited “one or more processors” or “computing nodes” in method claim 1, the Specification discloses:  
In cloud computing node 10 there is a computer system/server 12 or a portable electronic device such as a communication device, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.  Spec. ¶0039.
It should be noted that the system with weight matrix prediction function referred to as Al model training system 400 according to some embodiments of this disclosure could be implemented by computer system/server 12 as shown in FIG. 1 and distributed cloud computing environment 50 as shown in FIG. 2 and 3, for instance, a plurality of cloud computing nodes 10 perform the Al model training process in distributed cloud computing environment 50 which further comprise respective cloud components implementing functions as parameter server 410 and the dataset storage device 430.  Spec. ¶0066.

Thus, because the Specification describes the additional elements in general terms, without describing the particulars, Examiner concludes the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as quoted above.6  
The MPEP, based upon precedential guidance, provides additional considerations with respect to analysis of the well-understood, routine, and conventional nature of the recited computer-related components.
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do “‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’”. Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on “the draftsman’s art”). 
. . . . In Alice Corp., the claim recited the concept of intermediated settlement as performed by a generic computer. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that “apply it” in a computer. Id.
MPEP § 2106.05(f) (“Mere Instructions To Apply An Exception”).  
With respect to the Step 2B analysis, Examiner concludes, similar to Alice, the recitation of a method that includes a “processors” or “computing nodes” (claim 1), is simply not enough to transform the patent-ineligible abstract idea here into a patent-eligible invention under Step 2B.  See Alice, 573 U.S. at 221 (“[C]laims, which merely require generic computer implementation, fail to transform [an] abstract idea into a patent-eligible invention.”).  
Examiner concludes the claims fail the Step 2B analysis because claim 1, in essence, merely recites computer-based elements along with no more than mere instructions to implement the determine abstract idea (i.e. mathematical calculation, equations and/or formulas) using the computer-based elements.  
Therefore, in light of the foregoing, Examiner concludes, under the Revised Guidance, that each of Applicant’s claims 1–20, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  
Prior Art Listing
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Ben-Nun T. et al “Demystifying parallel and distributed deep learning: An in-depth concurrency analysis”.
- Dean J et al. “Large scale distributed deep networks”
- Chilimbi Trishul et al. "Project Adam: Building an efficient and scalable deep learning training system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  During prosecution, claims must be given their broadest reasonable interpretation when reading claim language in light of the specification as it would be interpreted by one of ordinary skill in the art. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). Under this standard, Examiner interpret claim terms using “the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in the applicant’s specification.”  In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997). 
        2  The categorization of each of limitations (a) through (d) are abstract ideas, basic computer function, or generic computer components is provided in TABLE II.
        3  Alice, 573 U.S. at 221–23.
        4  Alice, 573 U.S. at 222–23, e.g., simply implementing a mathematical principle on a physical machine, namely a computer.
        5  Alice, 573 U.S. at 225 (explaining using a computer to obtain data, adjust account balances, and issue automated instructions involves computer functions that are well-understood, routine, conventional activities).
        6  Claim terms are to be given their broadest reasonable interpretation, as understood by those of ordinary skill in the art and taking into account whatever enlightenment may be had from the Specification.  Morris, 127 F.3d at 1054.